UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167853 ENERGY EDGE TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 52-2439239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (888) 729-5722 x 100 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesSNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.00001 par value, outstanding on July 26, 2012 was 97,117,872. ENERGY EDGE TECHNOLOGIES CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Balance Sheets, June 30, 2012 and December 31, 2011 F-1 Unaudited Statements of Operations and Comprehensive Income for the three months and six months ended June 30, 2012 and 2011 F-2 Unaudited Statement of Stockholders’ Equity as of June 30, 2012 F-3 Unaudited Statements of Cash Flows for the three months and six months ended March June 30, 2012 and 2011 F-4 Notes to the Unaudited Financial Statements F-5 Item 2 Management’s Discussion and Analysis or Plan of Operation 4 Item 3 Quantitative and Qualitative Disclosures about Market Risk 7 Item 4 Controls and Procedures 7 Part II – Other Information Item 1 Legal Proceedings 9 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 9 Item 3 Defaults Upon Senior Securities 9 Item 4 [Removed and Reserved] 9 Item 5 Other Information 9 Item 6 Exhibits 9 ENERGY EDGE TECHNOLOGIES CORPORATION TABLE OF CONTENTS JUNE 30, 2012 Balance Sheets as of June 30, 2012 andDecember 31, 2011 (Unaudited) F-1 Statements of Operations for the three and sixmonths ended June 30, 2012 and 2011 (Unaudited) F-2 Statement of Stockholders Equity (Deficit) as of June 30, 2012 (Unaudited) F-3 Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (Unaudited) F-4 Notes to the Financial Statements
